NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM A. LLANOS,                              No. 20-70360

                Petitioner-Appellant,           Tax Ct. No. 9890-18

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      William A. Llanos appeals pro se from the Tax Court’s decision, after a

bench trial, upholding the Commissioner of Internal Revenue’s determination of

income tax deficiencies and penalties for tax year 2014. We have jurisdiction

under 26 U.S.C. 7482(a)(1). We review de novo the Tax Court’s legal conclusions



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and for clear error its factual findings. Hardy v. Comm’r, 181 F.3d 1002, 1004

(9th Cir. 1999). We affirm.

      The Tax Court properly upheld the Commissioner’s deficiency

determination because the Commissioner presented “some substantive evidence”

that Llanos failed to report income, and Llanos did not demonstrate “that the

deficiency was arbitrary or erroneous.” Id. at 1004-05. We reject as meritless

Llanos’s contention that the Tax Court should have shifted the burden of proof to

the Commissioner. See id.; see also 26 U.S.C. § 7491(a) (requirements for shifting

burden of proof to Commissioner)

      The Tax Court properly upheld the Commissioner’s additions to taxes for

Llanos’s failure to file a valid tax return and to pay taxes as set forth in the

substitute for return. See 26 U.S.C. §§ 6651(a)(1), (a)(2) (providing for additions

to tax where taxpayer fails, without reasonable cause, to file a timely tax return or

to pay the taxes due); see also id. § 6020(b)(2) (any substitute for return “made and

subscribed by the Secretary shall be prima facie good and sufficient for all legal

purposes”); id. § 6651(g)(2) (any return made by the Secretary under

§ 6020(b) “shall be treated as the return filed by the taxpayer for purposes of

determining the amount of the addition” under § 6651(a)(2)).

      Contrary to Llanos’s contention, the Tax Court had jurisdiction because the

Commissioner mailed a valid notice of deficiency. See 26 U.S.C. § 6212; Scar v.


                                            2                                      20-70360
Comm’r, 814 F.2d 1363, 1366-70 (9th Cir. 1987) (discussing requirements for

valid notice of deficiency such that jurisdiction is conferred upon the Tax Court).

      We reject as without merit Llanos’s contention that the Tax Court erred by

refusing to address Llanos’s tax avoidance arguments or by referring to them as

“tax defier” arguments.

      AFFIRMED.




                                          3                                   20-70360